DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 September 2022 has been considered but does not overcome the prior art of record.  Claims 1-3, 7-8 and 10 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,289,067 to Hanak (Hanak).
Concerning claim 1, Hanak discloses a pressing apparatus comprising: a pressing chamber delimited by at least one strainer cage (10); at least two feeding screws (2b, 2c, 2d, 2e) arranged behind one another on a common screw shaft (12), each of the feeding screws (2b, 2c, 2d, 2e) having a screw helix (26, 28, 30, 32 respectively), wherein a respective pressure zone (at 40, 44 and 48) is arranged between the feeding screws (2b, 2c, 2d, 2e); and, in at least one of the pressure zones, at least one scraper shell (52, 54, 56) arranged between cage bars (10a) of a cage zone, said scraper shell (54, 54, 56) having at least one extension (64 or 66) that projects into the pressing chamber, wherein the scraper shells (54 as seen in figure 2) have a base strip (62) and an extension (64, 66) that projects out of the base strip (62), wherein the base strip (62) has a contour adapted to a shape of the strainer cage (as seen in figure 1), the base strip (62) is formed as a hollow-cylindrical segment (as seen in figure 1), and wherein the at least one pressure zone is free of screw helixes (column 3, lines 38-41).
Concerning claim 2, Hanak discloses at least two scraper shells (52 and 52a or 54 and 54a or 56 and 56a) are arranged in the cage zone or the cage zones of a respective segment of the strainer-cage (10).
Concerning claim 3, Hanak discloses the scraper shells (52 and 52a or 54 and 54a or 56 and 56a) are distributed uniformly (see figure 1) in the respective strainer-cage segment.
Concerning claim 7, Hanak discloses the extension (64, 66) of at least one of the scraper shells has a contour adapted to a shape of the feeding screw (see figure 1) in the respective strainer-cage segment.
Concerning claim 8, Hanak discloses the extension (64, 66) of at least one of the scraper shells has a height that increases or decreases in a longitudinal direction (increases from 64 to 66).
Concerning claim 10, Hanak discloses a pressing method comprising the steps of: feeding a pressing material (column 4, lines 28-30) into a region of a pressure zone using a first feeding screw (column 4, lines 30-33); mixing and/or guiding and/or holding the pressing material in the pressure zone using a plurality of scraper shells (column 4, lines 43-47 and 50-55); and feeding the pressing material onwards in a feeding direction downstream of the pressure zone using a second feeding screw (see figure 1), including carrying out the pressing method using a pressing apparatus comprising: a pressing chamber delimited by at least one strainer cage (10); at least two feeding screws (2b, 2c, 2d, 2e) arranged behind one another on a common screw shaft (12), each of the feeding screws (2b, 2c, 2d, 2e) having a screw helix (26, 28, 30, 32 respectively), wherein a respective pressure zone (at 40, 44 and 48) is arranged between the feeding screws (2b, 2c, 2d, 2e); and, in at least one of the pressure zones, at least one scraper shell (52, 54, 56) arranged between cage bars (10a) of a cage zone, said scraper shell (54, 54, 56) having at least one extension (64 or 66) that projects into the pressing chamber.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. Applicant argues that Hanak does not disclose a pressing apparatus or method having the combination of features claimed.  However, as clearly seen in the rejections above, Hanak does disclose these features.  As seen in figure 1, the base strip (62) of the scraper shell (54) has a contour adapted to the shape of the strainer cage (10) as the base strip is attached to the strainer cage and thus whatever contour the cage has at the points of attachment, the base strip must also have in order to have the arrangement seen in figure 1 of the base strip attached to the cage without any gaps at the points of attachment.  Further, Hanak also discloses the base strip is formed as a hollow-cylindrical segment as per applicant’s usage of this phrase.  As seen in applicant’s figure 1, the scraper shell (10) has a base strip (11).  The strip itself is neither hollow nor cylindrical.  Instead, applicant’s meaning behind this phrase is that, as seen in figure 3, the base strip can be placed within a hollow cylindrical area.  As such, the base strip (62) of Hanak can also be used similarly as it is within the hollow cylindrical strainer cage (10, see figures 1 and 4).  As applicant has provided no evidence showing how Hanak does not read on the claimed invention; applicant’s arguments are not persuasive given the rationale above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        12/16/2022